    Case: 5:20-cv-00071-CHB Doc #: 1 Filed: 02/27/20 Page: 1 of 4 - Page ID#: 1




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF KENTUCKY
                                    DIVISION AT LEXINGTON

                                          Electronically Filed


DAVID KIDROSKE, JR.                       )
                                          )
        Plaintiff                         )
                                          )                         CIVIL ACTION NO.
vs.                                       )
                                          )                         _________________
MADISON COUNTY DETENTION                  )
 CENTER; STEVE TUSSEY,                    )
 Individually, and in his capacity as     )
 MADISON COUNTY JAILER; THOMAS )
 JONES, Individually, and in his capacity )
 As MADISON COUNTY ASSISTANT              )
 JAILER; SOUTHERN HEALTH                  )
 PARTNERS, INC. and DEPUTIES JOHN )
 DOE AND JANE DOE                         )
                                          )
        Defendants                        )

                                        NOTICE OF REMOVAL

        PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant

Southern Health Partners, Inc. by the undersigned counsel, hereby removes the above-entitled

action from the Madison Circuit Court of the Commonwealth of Kentucky to the United States

District Court for the Eastern District of Kentucky, Lexington Division, and in furtherance of this

removal states as follows:

        1.       There was commenced and is now pending in the Commonwealth of Kentucky,

Madison Circuit Court, Civil Action No. 20-CI-00032, a lawsuit styled David Kidroske, Jr., v.

Madison County Detention Center; Steve Tussey, Individually and in his capacity as Madison

County Jailer; Thomas Jones, Individually, and in his capacity as Madison County Assistant




Client Work\4843-0181-3174.v1-2/27/20
    Case: 5:20-cv-00071-CHB Doc #: 1 Filed: 02/27/20 Page: 2 of 4 - Page ID#: 2




Jailer; Southern Health Partners, Inc., and Deputies John Doe and Jane Doe, (the “State Court

Action”).

        2.       Defendant Southern Health Partners, Inc. (SHP) was served with Plaintiff’s

Complaint on January 28, 2020.

        3.       Southern Health Partners, Inc. filed an answer to the Complaint on February 17,

2020.

        4.       Madison County Detention Center, Steve Tussey, individually and in his capacity

as Madison County Jailer; and Thomas Jones, individually and in his capacity as Madison County

Assistant Jailer, (collectively “the Madison County Defendants”) filed an answer to the Complaint

on February 10, 2020.

        5.       A true and correct copy of the Complaint and both Answers are attached hereto as

Exhibits A, B and C. True and correct copies of an Entry of Appearance by Lynn Sowards Zellen

and Entry of Appearance of Ellen L. Black were filed on February 10, 2020 and are attached hereto

as Exhibits D & E. Pursuant to 28 U.S.C. § 1446(a), the documents attached as Exhibits A, B, C,

D and E constitute copies of all process, pleadings, and orders served in the State Court Action.

        6.       28 U.S.C. § 1441 establishes when an action is removable. According to 28 U.S.C.

§ 1441(a) “any civil action brought in a state court of which the district courts of the United States

have original jurisdiction, may be removed by the defendant or defendants, to the district court of

the United States for the district and division embracing the place where such action is pending.”

        7.       This Court’s subject matter jurisdiction and basis for removal is 42 U.S.C. §1983.

        8.       Venue is proper in this District pursuant to 28 U.S.C. § 1446(a) because the Circuit

Court of Kentucky, Madison County, where the State Court Action was filed and pending prior to

removal, is a state court within this federal district and division.



                                                   2
Client Work\4843-0181-3174.v1-2/27/20
    Case: 5:20-cv-00071-CHB Doc #: 1 Filed: 02/27/20 Page: 3 of 4 - Page ID#: 3




        9.       This Notice of Removal is timely filed under 28 U.S.C. § 1446(b), being within

thirty (30) days of SHP being served with a copy of the Summons and Complaint in this action.

        10.      SHP will promptly serve Plaintiff with this Notice of Removal and will promptly

file a copy of this Notice of Removal with the clerk of the Circuit Court of Kentucky, Madison

County, as required under 28 U.S.C. § 1446(d).

        Date: February 27, 2020

                                             Respectfully submitted,



                                             /s/ Margaret Jane Brannon
                                             Margaret Jane Brannon
                                             Jackson Kelly PLLC
                                             City Center Suite 700
                                             100 West Main Street
                                             P O Box 2150
                                             Lexington, KY 40507
                                             (859) 255-9500
                                             mjbrannon@jacksonkelly.com
                                             Counsel for Defendant,
                                              Southern Health Partners, Inc.




                                                 3
Client Work\4843-0181-3174.v1-2/27/20
    Case: 5:20-cv-00071-CHB Doc #: 1 Filed: 02/27/20 Page: 4 of 4 - Page ID#: 4




                                        CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF System, which will serve a copy to all counsel of record:

 Thomas K. Herren                                 D. Barry Stilz
 Herren Law PLLC                                  Lynn Sowards Zellen
 148 N. Broadway                                  Ellen L. Black
 Lexington, KY 40507                              Kinkead & Stilz, PLLC
 Counsel for Plaintiff                            Suite 800
                                                  301 E. Main Street
                                                  Lexington, KY 40507
                                                  Counsel for Madison County Defendants

 David M. Fernandez, Clerk
 Madison Circuit Court
 101 W. Main Street
 P O Box 813
 Richmond, KY 40475


                                                /s/ Margaret Jane Brannon
                                                Counsel for Defendant,
                                                 Southern Health Partners, Inc.




                                                   4
Client Work\4843-0181-3174.v1-2/27/20
